Citation Nr: 0842433	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  06-11 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for a lumbar spine disability.

2.  Entitlement to an initial, compensable disability 
evaluation for hypertension and acute renal failure.

3.  Entitlement to service connection for a deviated nasal 
septum.

4.  Entitlement to service connection for bilateral knee 
pain.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 2000 until 
January 2004.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The matter has since been 
transferred to the jurisdiction of the RO in Atlanta, 
Georgia.  

The October 2004 rating decision also denied a claim for 
service connection for left shoulder pain and granted a claim 
for a right shoulder strain.  No Notice of Disagreement was 
filed in regards to these claims, thus the October 2004 
rating decision is final in regards to those claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The veteran contends that he should be service connected for 
a bilateral knee disorder, since he was diagnosed with 
retropatellar pain syndrome during service.  He also claims 
that he has a deviated nasal septum following a fight, during 
which a Marine kicked him in the face.  The veteran further 
contends that his initial, non-compensable service-connected 
hypertension and acute renal failure should be rated as 
compensable.  He similarly claims his service-connected 
lumbar spine disability is more severe than indicated by the 
initial 10 percent evaluation granted him.

In his August 2008 hearing testimony, the veteran reported 
that he has been seen repeatedly at the Dublin VA Clinic, at 
least every six months, in regard to all of the claims on 
appeal.  However, no VA outpatient treatment records have 
been associated with the claims file since September 1994.  
VA has a statutory duty to assist a claimant in obtaining 
relevant records held by any Federal department or agency 
that the claimant adequately identifies and authorizes VA to 
obtain.  See 38 U.S.C. § 5103A(b), (c)(3); 38 C.F.R. § 
3.159(c).

Once the requested records are associated with the claims 
file, the RO/AMC should determine if new VA examinations 
and/or other development is necessary to evaluate any of the 
veteran's claims.

Finally, in March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) requiring the RO to provide information 
concerning the effective date that could be assigned should 
the benefit sought be granted.  In the present appeal, the 
appellant was not provided with notice regarding this 
information.  

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should provide 
appropriate notice to the veteran 
consistent with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) and the Court's guidance in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006) in connection with the 
appellant's claims.  

2.   The RO/AMC should obtain and 
associate with the claims file all 
outstanding VA medical records relating 
to the veteran's claims since September 
2004.  These records should 
specifically include any records from 
the Dublin VA clinic.
3.  After the receipt of the requested 
information, the RO/AMC should examine 
the record to determine if any further 
development is necessary, including 
whether any new VA examinations, to 
include opinions, are needed regarding 
the etiology of his nasal septum 
disorder or bilateral knee pain, or to 
evaluate the severity his increased 
rating claims for service-connected 
hypertension and lumbar spine 
disability.

4.  When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence.  If any of 
the benefits sought are not granted, 
the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



 
